Action for brokerage commissions under a real estate contract initiated by the plaintiff which, it is claimed, was not consummated because *611of the fault of the defendant vendor. Judgment for the defendant unanimously affirmed, with costs. The judgment roll in the action of Perlbinder Realty Corporation v. Irving Trust Company was properly excluded. In any event, even if it were deemed to be some evidence of defendant’s fault, the evidence in the case at bar justified a verdict for the defendant. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.